       Case 1:20-cv-00298-LY-DH Document 106 Filed 04/19/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                      Plaintiffs

              v.
                                                  Case Number:     1:20-cv-298-LY
INFOWARS, LLC, et al

                     Defendants.


       PLAINTIFFS JEROME CORSI’S AND LARRY KLAYMAN’S REPLY TO
        OPPOSITIONS TO MOTION TO HAVE PRESIDING JUDGE DECIDE
                    OUTSTANDING MOTIONS TO DISMISS

       Plaintiffs Dr. Jerome Corsi and Larry Klayman hereby submit the following in reply to

Defendants’ Responses to Plaintiffs’ Motion to have Presiding Judge Decide Outstanding

Motions to Dismiss. ECF No’s. 103 – 105.

       Plaintiffs have alleged the following per se defamatory publications by Defendants in

their Amended Complaint, attached and incorporated by reference as Exhibit 1.

       With regard to Plaintiff Klayman, Defendants have falsely and maliciously published that

       (1) “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the
       current president of Judicial Watch] why he left. He was ‘ousted’ because of
       a ‘sexual harassment complaint.’” Am. Comp. ¶ 56

       (2) “He’s (Klayman) never actually won a courtroom victory in his life.” Am.
       Comp. ¶ 55

       (3) “For those people out there who think...that Larry Klayman’s IQ is
       higher than 70, you’re wrong...” Am. Comp. ¶ 62

       (4) “He’s (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an
       egomaniac, and he could be the single worst lawyer in America. With him as
       Jerry Corsi’s lawyer, Corsi may get the electric chair. So your idea that he’s
       a good guy is entirely wrong” Am. Comp. ¶ 59

       (5) Plaintiff Klayman is a “piece of garbage.” Am. Comp. ¶ 61




                                              1
        Case 1:20-cv-00298-LY-DH Document 106 Filed 04/19/21 Page 2 of 5




        With regard to Plaintiff Dr. Corsi, Defendants have falsely and maliciously published

that:

        (1) “Plaintiff Corsi “seemed to be extremely mentally degraded to the point
        of what I would call dementia.” Am. Comp. ¶ 42

        (2) Defendant Alex Stone purportedly saw Plaintiff Corsi at a steakhouse “on
        the ground at another table” and that his security staff “thought he was dead
        in the elevator.” Am. Comp. ¶ 43

        (3) accusing Plaintiff Corsi of having suffered a stroke, publishes maliciously
        that “whatever comes out of his mouth ain’t the truth.” Am. Comp. ¶ 44

        (4) that Plaintiff Corsi was “fired from World Net Daily.” Am. Comp. ¶ 49

        (5) “He (Corsi) was perfectly willing to lie, to perjure himself saying that a
        memo that he had wrote me was written on the 30th for the purposes of
        cover-up.... which is further proof that Jerry lied under oath.” Am. Comp. ¶
        50

        (6) “and then states that I knew about John Podesta’s emails being stolen in
        advance, the only proof of that is Jerry’s feeble alcohol affected memory –
        it’s a lie....” Am. Comp. ¶ 51

        (7) “Jerry was prepared to stab a principle Trump supporter in the back, he
        was perfectly prepared to bear false witness against me, even though I had
        done nothing in my entire life other than help him.” Am. Comp. ¶ 52

        (8) “all I ever did was show Jerry Corsi friendship and support and try to
        help him and his family and what I get is Judas Iscariot, the willingness to
        testify against me and help the deep state bury me....and then he makes up
        this story about helping me formulate a cover story.” Am. Comp. ¶ 53

        (9) “you can always tell when Jerry Corsi is lying because his lips are
        moving....” Am. Comp. ¶ 54

        (10) “He [Corsi] was perfectly willing to bear false witness against me on
        multiple points that are complete fabrications.” Am. Comp. ¶ 64

        (11) “the good doctor [Corsi] has told a number of lies. In fact, he’s starting
        to conflate his lies.... he was perfectly willing to lie about me.... but now lying
        about Alex Jones, lying about InfoWars, lying about Dr. (David) Jones,
        who’s one of the nicest, gentlest, sweetest, most honest men I have ever met,
        it’s beyond the pale.... Jerry Corsi can no longer be believed.” Am. Comp. ¶
        65



                                                2
       Case 1:20-cv-00298-LY-DH Document 106 Filed 04/19/21 Page 3 of 5




       (12) “I think you’ve [Corsi] been deep state from the beginning. Your whole
       birther thing is used as a club to destroy conservatives....I look forward to
       our confrontation. I will demolish you. You’re a fraudster, out of your
       alcoholic haze you have made up lies about David Jones and Alex Jones and
       Roger Stone and now I suspect they want you to lie about the President.”
       Am. Comp. ¶ 66

       (13) Plaintiff Corsi of being a “spook, back and forth with different
       agencies,” Am. Comp. ¶ 67

       (14) falsely accusing Plaintiff Corsi of “not being able to walk.” Am. Comp. ¶
       68
       .
       Defendants, who broadcast their lies to subscribers in the same conservative listenership

and viewership as both Plaintiffs, who in the case of Plaintiff Klayman, is not just a public

interest conservative lawyer and advocate, having founded and run not just Judicial Watch, Inc.,

but also Freedom Watch, Inc., but also notably a radio and television host, columnist, and author

like Plaintiff Corsi, compete with Plaintiffs. Dr. Corsi is also a radio and television and internet

commentator and accomplished New York Times Best Seller author. Thus, Defendants’

broadcasted lies, constitute not just defamation but also constitute false advertising under Section

43(a) of the Lanham Act.

       Of particular maliciousness with regard to Plaintiff Klayman, is the published lie that

Plaintiff Klayman “was ‘ousted’ [from Judicial Watch] because of a ‘sexual harassment

complaint.” In this regard, this published defamatory statement was shown to be totally false in a

defamation of Tom Fitton, where he testified, “No, because that's not true. You weren't ousted as

a result of a sexual harassment complaint.” Exhibit 2

       This is not a complex case, but very simple and to the point. Accordingly, to get to this

point, there is no reasonable basis for the Magistrate Judge to have delayed rendering his report

and recommendation for over eight (8) months, or to have stayed discovery as he takes yet more




                                                 3
        Case 1:20-cv-00298-LY-DH Document 106 Filed 04/19/21 Page 4 of 5




time to make his findings prior to his retirement on May 31, 2021. Nor is there a basis for his

having made the ill-informed and biased statements contained in the transcript of the hearing of

March 23. 2021 which were based on the unethical and outrageous rogue sua sponte order of a

just-appointed 39 year old federal judge from Miami who obviously is a friend of Defendant

Roger Stone, and who was apparently recommended by Stone to then President Donald Trump

for appointment to the federal bench. This rogue order, prior to the case having been voluntarily

dismissed as a result, is of no force or effect in any event and is not binding as res judicata or

collateral estoppel. To put is simply, it is not worth the “paper” it is written on.

        Plaintiffs do not need to be apologetic about calling out this newly appointed young and

compromised federal judge, for which a complaint remains pending before the Judicial Counsel

of the Eleventh Circuit, which typically will not take one of its own to task.

        Defendants have a long history and pattern and practice of illegal acts, and attached as

Exhibit 3 are just the latest examples.        Plaintiffs are just their latest “victims for profit”

fraudulent scams.

        Importantly, this honorable Court admirably had this to say at the outset of this case, after

it was transferred to this district:

        You're going to have to figure how much time you want because once I get it set,
        once I fill in after a subsequent conference your trial month and final pretrial
        conference date and time, you're not likely to get a continuance or a
        postponement.

        I like to try lawsuits. If I had my way and could pass one law, I would do away
        with motion practice altogether, and you would either settle your case or try your
        case, the way it was in the olden days.

        Indeed, justice delayed is justice denied and for this fundamental reason, Plaintiffs have

respectfully requested that the Defendants’ motions to dismiss be disposed of by the presiding

judge and that he allow the duly and properly noticed depositions of Defendants to proceed.



                                                   4
       Case 1:20-cv-00298-LY-DH Document 106 Filed 04/19/21 Page 5 of 5




Dated: April 19, 2021                                     Respectfully Submitted,


                                                          /s/Sanjay Biswas
                                                          SANJAY BISWAS, Esq.
                                                          #24061235—Texas
                                                          #24966--Louisiana
                                                          11720 Duxbury Dr.
                                                          Frisco, Texas 75035
                                                          Telephone: (972)-866-5879
                                                          Email:sanjaybiswas41@gmail.com
                                                          Fax: 1-800-506-6804

                                                          Counsel for Dr. Jerome Corsi

                                                          /s/Larry Klayman
                                                          Larry Klayman
                                                          7050 W. Palmetto Park Rd
                                                          Boca Raton FL, 33433
                                                          Email:leklayman@gmail.com
                                                          Fax: 561-558-5336

                                                          Plaintiff Pro Se




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 19, 2021, a true copy of the foregoing was filed via

ECF and served to all counsel of record though the Court’s ECF system.


                                                                 /s/ Sanjay Biswas




                                              5
